    Case: 1:19-cv-06797 Document #: 52 Filed: 09/08/20 Page 1 of 1 PageID #:442




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

TRUSTEES of the CHICAGO REGIONAL COUNCIL )
OF CARPENTERS PENSION FUND, et al.       )
                                         )
                      Plaintiffs,        )                    Case No. 19-cv-6797
                                         )
     v.                                  )                    Mag. Judge McShain
                                         )
ABARI CONSTRUCTION, INC.,                )
                                         )
                      Defendant.         )


                              Agreed Judgment Order
                               __________________

       This matter coming before the court, due notice having been given, the parties
being in agreement and the Court being fully advised and having jurisdiction;

      IT IS HEREBY ORDERED THAT:

       A final judgment is entered in favor of the Plaintiffs and against the Defendant,
Abari Construction, Inc., in the sum of $67,142.45.

      Further, execution of this Order is stayed until October 26, 2020.


                           ENTERED:


                           _____________________________
                           HEATHER K. MCSHAIN
                           UNITED STATES MAGISTRATE JUDGE



                                   09/08/2020
                           DATED:________________________
